DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive.
Applicant argues, contrary to Kim I, according to Applicant's claimed invention, the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal, and the uplink signal is transmitted by applying timing advance associated with the indicated one beam index. That is, Applicant's uplink grant does not include information about the timing advance, because the timing advance is indirectly indicated by the one beam index.
In response, the claim does not recite uplink grant does not include information about the timing advance, because the timing advance is indirectly indicated by the one beam index but instead, the claim recites wherein the plurality of beam indexes are related to the plurality of timing advance values. That is, the claim does not recite how the beam indexes are related to the plurality of timing advance values. The claim feature is broadly claimed therefore, broadly interpreted. In the case of the timing advance is indirectly indicated by the one beam index, Guo discloses ([0209] TA values for UL data transmissions may be per TRP, per group of TRPs, per NW beam, per 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2018/0084546 in view of Miao et al., US 2014/0308905 and further in view of Kim et al., US 2017/0111886 (Kim’886).  
Claim 1, Guo discloses a method of transmitting an uplink signal in a next-generation wireless communication system, the method comprising: 
receiving information about a plurality of timing advance values ([0198] The control message or signaling to update the maintained TA values should indicate which 
receiving an uplink grant from one of the plurality of transmission points ([0205] The association of maintained TA values and the sets of UL resources (or UL timing) may be provided by network); and 
transmitting the uplink signal based on the uplink grant ([0206] UE uses the TA value associated with the UL resource (or UL timing) for the UL transmission), 
but is silent on,
having a same cell index; 
wherein the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal, and 
wherein the plurality of beam indexes are related to the plurality of timing advance values, and 
wherein the uplink signal is transmitted by applying a timing advance value related to the indicated one beam index among the plurality of timing advance values.   
However, as Miao discloses having a same cell index ([0073] the cell identifier (i.e. the cell ID) may be assigned to ports of transmission points in the same cell).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Guo invention with 
But Guo and Miao invention is silent on,
wherein the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal, and 
wherein the plurality of beam indexes are related to the plurality of timing advance values, and 
wherein the uplink signal is transmitted by applying a timing advance value related to the indicated one beam index among the plurality of timing advance values.   
 However, as Kim’886 discloses wherein the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal ([0147] UE decodes the UL grant message which comprises at least the UL grant, detected preamble index, best UL beam index, UL timing advance), and 
wherein the plurality of beam indexes are related to the plurality of timing advance values ([0111] the UE transmits a UL message on the indicated UL beam index based on the PUSCH configuration and UL timing advance received in the UL grant message), and 
wherein the uplink signal is transmitted by applying a timing advance value related to the indicated one beam index among the plurality of timing advance values ([0111] the UE transmits a UL message on the indicated UL beam index based on the PUSCH configuration and UL timing advance received in the UL grant message). 

Claim 5, see claim 1 for the rejection, Guo discloses a user equipment (UE) (fig 2, UE 250) in a next-generation wireless communication system, the UE comprising: 
a wireless communication module (fig 2); and 
at least one processor connected to the wireless communication module (fig 2), 
wherein the at least one processor controls the wireless communication module (fig 2)
to receive information about a plurality of timing advance values for a plurality of transmission points having a same cell index, 
receive an uplink grant from one of the plurality of transmission points, and 
transmit the uplink signal based on the uplink grant, 
wherein the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal, 
wherein the plurality of beam indexes are related to the plurality of timing advance values, and 
wherein the uplink signal is transmitted by applying a timing advance value associated with the indicated one beam index among the plurality of timing advance values.    
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2018/0084546, Miao et al., US 2014/0308905 and Kim et al., US 2017/0111886 (Kim’886) in view of Ahn et al., US 2012/0314652. 
Claim 2, Guo as modified discloses the method of claim 1, 
but Guo, Miao and Kim’886 invention is silent on,
wherein the information about the plurality of timing advance values is received through a random access response signal from one or more of the plural transmission points.  
However, as Ahn discloses wherein the information about the timing advance values is received through a random access response signal from one or more of the plural transmission points ([0015] a receiver receiving a random access response message including a plurality of timing advance information applied to each of the at least one serving cell and information on a serving cell to which the plurality of timing advance information is applied as a response to the random access preamble from the base station).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Guo, Miao and Kim’886 invention with Ahn invention to include the claimed limitation(s) so as to allow the network to respond to a random access preamble with a random access response to include timing advance in order to assist the mobile station to uplink data to the network. 
Claim 6, see claim 2 for the rejection, Guo as modified discloses the UE of claim 5, wherein the information about the plurality of timing advance values is received .     
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2018/0084546, Miao et al., US 2014/0308905 and Kim et al., US 2017/0111886 (Kim’886) in view of Koo et al., US 2010/0315957. 
Claim 3, Guo as modified discloses the method of claim 1, 
but Guo, Miao and Kim’886 invention is silent on,
wherein the plurality of transmission points include a donor base station and a relay node connected to the donor base station.  
However, as Koo discloses wherein the plural transmission points include a doner base station and a relay node connected to the doner base station (fig 1, [0025] Wireless communications system 100 includes a D-eNB 105 and a RN A 110 and a RN B 111).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Guo, Miao and Kim’886 invention with Koo invention to include the claimed limitation(s) so as to enable a network to implement a donor base station with relay nodes in order to enhance network coverage thereby improving network operation.  
Claim 7, see claim 3 for the rejection, Guo as modified discloses the UE of claim 5, wherein the plurality of transmission points include a donor base station and a relay node connected to the donor base station.  
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2018/0084546, Miao et al., US 2014/0308905 and Kim et al., US 2017/0111886 (Kim’886) in view of Kim et al., US 2014/0321337 (Kim’337). 
Claim 4, Guo as modified discloses the method of claim 1, 
but Guo, Miao and Kim’886 invention is silent on,
wherein the plurality of transmission points having the same cell index belong to different timing advance groups.  
However, as Kim’337 discloses wherein the plural transmission points having the equal cell index belong to different timing advance groups ([0015] The first Scell is a Scell having the lowest cell index of SCells of the plurality of serving cells. The first Scell may belong to the same timing advance (TA) group as that of the Pcell or belong to a timing advance (TA) group different from that of the Pcell).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Guo, Miao and Kim’886 invention with Kim’337 invention to include the claimed limitation(s) so as to enable a network to implement a donor base station with relay nodes in order to enhance network coverage thereby improving network operation.  
Claim 8, see claim 4 for the rejection, Guo as modified discloses the UE of claim 5, wherein the plurality of transmission points having the same cell index belong to different timing advance groups.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DINH NGUYEN/Primary Examiner, Art Unit 2647